Case 1:04-cr-00363-SOM Document 372 Filed 08/13/20 Page 1 of 13   PageID #: 3418



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )           CR. NO. 04-00363 SOM (04)
                               )
           Plaintiff,          )           ORDER DENYING DEFENDANT’S
                               )           MOTION FOR COMPASSIONATE
                               )           RELEASE
                               )
      vs.                      )
                               )
 DANIEL LYNN MYERS,            )
                               )
           Defendant.          )
                               )
 _____________________________ )

      ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

 I.          INTRODUCTION AND BACKGROUND.

             In 2007, this court sentenced Defendant Daniel Lynn

 Myers to 336 months of imprisonment after a jury found him guilty

 of a drug crime.     The crime involved at least 14 pounds of

 methamphetamine.     See Judgment in a Criminal Case, ECF No. 239;

 Presentence Investigation Report ¶ 33; Transcript of [Sentencing]

 Proceeding (Apr. 19, 2007) at 4, ECF No. 255, PageID # 1860

 (adopting Presentence Investigation Report).          Myers now moves for

 compassionate release under 18 U.S.C. § 3582(c)(1)(A).

             The primary basis for his motion is the COVID-19

 pandemic.    He contends that his relevant underlying conditions

 (age 61, asthma, heart problems, obesity, prior cancers) make him

 vulnerable to severe complications if he contracts COVID-19.             See

 ECF No. 360-1.     There is no dispute that he has the medical

 conditions he identifies.       See ECF No. 364, PageID #s 2814, 2815,
Case 1:04-cr-00363-SOM Document 372 Filed 08/13/20 Page 2 of 13   PageID #: 3419



 2841, 2843.

             Myers is housed at FCI Lompoc in California and has a

 projected release date of February 3, 2030.          See ECF No. 360-3,

 PageID # 2786; https://www.bop.gov/inmateloc/ (input Register

 Number 95490-022) (last visited August 12, 2020).           There are 1060

 inmates at FCI Lompoc.       See

 https://www.bop.gov/locations/institutions/lof/ (last visited

 August 12, 2020).       As of the morning of August 13, 2020, 801 of

 those inmates had contracted COVID-19, with 798 of them having

 recovered, two having died, and 1 still having an active case.

 See https://www.bop.gov/coronavirus/ (last visited August 13,

 2020).    Eighteen staff members at FCI Lompoc have contracted

 COVID-19, with 16 of them having recovered and 2 still having

 active cases.     Id.

             Myers has previously contracted and recovered from

 COVID-19 at FCI Lompoc.       See ECF No. 364, PageID # 2814, 2816,

 and 2879.    He had a low “Peak expiratory flow,” which measures

 how fast a person can exhale, but no other reported symptoms.

 See id., PageID #s 2814-17.

             Now, more than three months after Myers was diagnosed

 with COVID-19, this court cannot tell whether he is likely to

 suffer further complications or to become reinfected, or whether

 he might have some form of immunity from the virus such that it

 does not pose an immediate threat to him.         This court balances


                                       2
Case 1:04-cr-00363-SOM Document 372 Filed 08/13/20 Page 3 of 13   PageID #: 3420



 all of these circumstances, including the significant time that

 remains on Myers’s sentence, and concludes that Myers has not

 established extraordinary and compelling reasons that warrant a

 reduction in his sentence.

 II.         ANALYSIS.

             Myers’s compassionate release request is governed by 18

 U.S.C. § 3582(c)(1)(A), which provides:

             [T]he court . . . upon motion of the
             defendant after the defendant has fully
             exhausted all administrative rights to appeal
             a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse
             of 30 days from the receipt of such a request
             by the warden of the defendant’s facility,
             whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of
             probation or supervised release with or
             without conditions that does not exceed the
             unserved portion of the original term of
             imprisonment), after considering the factors
             set forth in section 3553(a) to the extent
             that they are applicable, if it finds that--

             (i) extraordinary and compelling reasons
             warrant such a reduction . . . .

             and that such a reduction is consistent with
             applicable policy statements issued by the
             Sentencing Commission.

 In other words, for the court to exercise its authority under

 § 3582(c)(1)(A), it must (1) find that the defendant exhausted

 his administrative remedies or that 30 days have passed since he

 filed an administrative compassionate relief request; (2) also

 find, after considering the factors set forth in section 3553(a),

 that extraordinary and compelling reasons warrant a sentence

                                       3
Case 1:04-cr-00363-SOM Document 372 Filed 08/13/20 Page 4 of 13    PageID #: 3421



 reduction; and (3) find that such a reduction is consistent with

 the Sentencing Commission’s policy statements.          United States v.

 Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020).

             A.    Myers has satisfied the time-lapse requirement of
                   18 U.S.C. § 3582(c)(1)(A).

             Myers submitted an administrative compassionate release

 request to the warden of his prison more than 30 days before

 filing this motion.      See ECF No. 360-5, PageID # 2790 (Apr. 4,

 2020 request for compassionate release due to asthma, cancer, and

 heart disease).     He has satisfied the time-lapse requirement of

 18 U.S.C. § 3582(c)(1)(A).       The Government is not contesting

 Myers’s satisfaction of the exhaustion requirement.              ECF No. 367,

 PageID # 3131 (“Myers meets this exhaustion requirement.”).

             B.    Myers has not demonstrated that extraordinary and
                   compelling circumstances justify his early
                   release.

             This court therefore turns to § 3582(c)(1)(A)’s second

 requirement: whether extraordinary and compelling reasons warrant

 a sentence reduction.      In orders addressing compassionate release

 motions in other cases, this court has expressly recognized that

 it possesses considerable discretion in determining whether a

 particular defendant has established the existence of

 extraordinary and compelling reasons that justify early release.

 This court has stated that it reads § 3582(c)(1)(A) as allowing

 this court considerable discretion, notwithstanding the absence



                                       4
Case 1:04-cr-00363-SOM Document 372 Filed 08/13/20 Page 5 of 13   PageID #: 3422



 of an amended policy statement from the Sentencing Commission

 reflecting the discretion now given to courts under that statute.

 See United States v. Scher, 2020 WL 3086234, at *2 (D. Haw. June

 10, 2020); United States v. Cisneros, 2020 WL 3065103, at *2 (D.

 Haw. Jun. 9, 2020); United States v. Kamaka, 2020 WL 2820139, at

 *3 (D. Haw. May 29, 2020).

             The CDC currently lists the following conditions as

 creating an increased risk of a severe illness from COVID-19:

             *Cancer

             *Chronic kidney disease

             *COPD (chronic obstructive pulmonary disease)

             *Immunocompromised state (weakened immune system) from
             solid organ transplant

             *Obesity (body mass index [BMI] of 30 or higher)

             *Serious heart conditions, such as heart failure,
             coronary artery disease, or cardiomyopathies

             *Sickle cell disease

             *Type 2 diabetes mellitus

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

 people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fw

 ww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fg

 roups-at-higher-risk.html (last visited August 12, 2020).

             The CDC also lists the following as possibly increasing

 the risk of a severe illness from COVID-19:

             *Asthma (moderate-to-severe)


                                       5
Case 1:04-cr-00363-SOM Document 372 Filed 08/13/20 Page 6 of 13   PageID #: 3423



             *Cerebrovascular disease (affects blood vessels and
             blood supply to the brain)

             *Cystic fibrosis

             *Hypertension or high blood pressure

             *Immunocompromised state (weakened immune system) from
             blood or bone marrow transplant, immune deficiencies,
             HIV, use of corticosteroids, or use of other immune
             weakening medicines

             *Neurologic conditions, such as dementia

             *Liver disease

             *Pregnancy

             *Pulmonary fibrosis (having damaged or scarred lung
             tissues)

             *Smoking

             *Thalassemia (a type of blood disorder)

             *Type 1 diabetes mellitus

 Id.

             Under the CDC’s guidance, Myers’s underlying conditions

 (age 61, asthma, heart problems, obesity, prior cancers) increase

 his risk of a severe illness if he contracts COVID-19.            But that

 does not end the analysis.

             Myers is housed at FCI Lompoc.       There is no dispute

 that, early in the COVID-19 pandemic, the virus spread rapidly

 through FCI Lompoc, with 801 inmates and 18 staff members testing

 positive and two inmates dying.        However, the number of active

 cases is now considerably reduced.        As of today, there is only 1

 positive inmate test and 2 positive staff tests.          See

                                       6
Case 1:04-cr-00363-SOM Document 372 Filed 08/13/20 Page 7 of 13   PageID #: 3424



 https://www.bop.gov/coronavirus/ (last visited August 13, 2020).

 Whether that reduction is because many inmates now have immunity,

 because the facility is doing better at controlling the spread,

 or (of greater concern) because the facility is failing to detect

 new cases, this court at this point has a record that is less

 serious than it would have been earlier.         The court nevertheless

 considers the serious history at FCI Lompoc and the risk that

 Myers might be exposed to COVID-19 and suffer serious

 complications.

             There is some evidence in the record that suggests that

 risk might be mitigated.       Most notably, Myers tested positive for

 COVID-19 on May 5, 2020, more than three months ago.             Other than

 a low “Peak expiratory flow,” he appears not to have exhibited

 any symptoms.     That raises two issues.

             First, if he did not develop complications during his

 May infection, it might be that he will not likely develop

 complications even if reinfected.         There is no way for this court

 to know whether Myers’s test was a false positive, but, if the

 test was accurate, it appears that Myers may have survived the

 virus without developing serious complications.

             Second, based on the present record, this court cannot

 conclude that there is a substantial risk that Myers will be

 reinfected.    Individuals infected by certain other viruses may

 have at least some immunity against future infection, although


                                       7
Case 1:04-cr-00363-SOM Document 372 Filed 08/13/20 Page 8 of 13   PageID #: 3425



 the strength and length of that immunity has not been

 established.     Pointing to a New York Times article, Myers asserts

 that there is some evidence that COVID-19 is different, as a “new

 study suggests that the antibodies a person creates to combat

 [COVID]-19 may last only two or three months, which indicates

 that a person who already had [COVID]-19 may eventually get re-

 infected.”    ECF No. 360-1, PageID # 2771 (citing Apoorva

 Mandavilli, You May Have Antibodies After Coronavirus Infection.

 But Not for Long, N.Y. Times, June 18, 2020,

 https://www.nytimes.com/2020/06/18/health/coronavirus-antibodies.

 html (indicating that COVID-19 antibodies may only last 2 to 3

 months) (last visited August 12, 2020)).

             However, more recent articles, including one by the

 same author, have indicated that individuals infected with COVID-

 19 are likely to remain immune even after their antibody count

 drops.    These articles indicate that the body might retain

 immunological memory that allows it to quickly produce new

 antibodies to respond to a second infection.          Additionally, the

 remaining antibodies might even be sufficient to knock off COVID-

 19.   Some experts therefore posit that, at the very least, it is

 highly unlikely that individuals will contract the coronavirus

 twice.    “A decline in antibodies is normal after a few weeks, and

 people are protected from the coronavirus in other ways.”

 Apoorva Mandavilli, Can You Get COVID-19 Again? It’s Very


                                       8
Case 1:04-cr-00363-SOM Document 372 Filed 08/13/20 Page 9 of 13   PageID #: 3426



 Unlikely, Experts Say, N.Y. Times, July 22, 2020,

 https://www.nytimes.com/2020/07/22/health/covid-antibodies-herd-i

 mmunity.html (last visited August 12, 2020); see also Martin

 Finucane, Here’s What You Need To Know About Fading Coronavirus

 Antibodies, Boston Globe, July 23, 2020,

 https://www.bostonglobe.com/2020/07/23/nation/heres-what-you-need

 -know-about-fading-coronavirus-antibodies/; Derek Thompson, How

 Long Does COVID-19 Immunity Last?, The Atlantic, July 20, 2020,

 https://www.theatlantic.com/ideas/archive/

 2020/07/could-covid-19-immunity-really-disappear-months/614377/

 (last visiting August 12, 2020).

             This court is acutely aware that no one completely

 understands how the coronavirus operates.         In fact, the CDC

 indicates that “more information is needed to know whether

 similar immune protection will be observed for patients with

 COVID-19.”    https://www.cdc.gov/coronavirus/

 2019-ncov/hcp/faq.html (last visited August 12, 2020).            This

 court is in no position to make a definitive determination about

 Myers’s immunity, but the combination of his lack of

 complications after testing positive and the possibility that he

 may have some form of immunity cannot be entirely ignored in any

 evaluation of whether there are extraordinary and compelling

 reasons warranting a reduction in his sentence.

             In addition to examining Myers’ medical conditions and


                                       9
Case 1:04-cr-00363-SOM Document 372 Filed 08/13/20 Page 10 of 13   PageID #: 3427



  potential immunity to COVID-19 in the course of determining

  whether he has shown extraordinary and compelling reasons to

  reduce his sentence, the court, pursuant to § 3582(c)(1)(A),

  considers the factors set forth in § 3553(a).         That section

  requires the court to impose a “sentence sufficient, but not

  greater than necessary, to comply with the purposes set forth in

  paragraph (2)” below:

             (1) the nature and circumstances of the
             offense and the history and characteristics
             of the defendant;

             (2) the need for the sentence imposed--
                  (A) to reflect the seriousness of the
             offense, to promote respect for the law, and
             to provide just punishment for the offense;
                  (B) to afford adequate deterrence to
             criminal conduct;
                  (C) to protect the public from further
             crimes of the defendant; and
                  (D) to provide the defendant with needed
             educational or vocational training, medical
             care, or other correctional treatment in the
             most effective manner;

             (3) the kinds of sentences available;

             (4) the kinds of sentence and the sentencing
             range established for--
                  (A) the applicable category of offense
             committed by the applicable category of
             defendant as set forth in the guidelines--
             (i) issued by the Sentencing Commission
             pursuant to section 994(a)(1) of title 28,
             United States Code, subject to any amendments
             made to such guidelines by act of Congress
             (regardless of whether such amendments have
             yet to be incorporated by the Sentencing
             Commission into amendments issued under
             section 994(p) of title 28); and
             (ii) that, except as provided in section
             3742(g), are in effect on the date the

                                      10
Case 1:04-cr-00363-SOM Document 372 Filed 08/13/20 Page 11 of 13   PageID #: 3428



             defendant is sentenced; or
                  (B) in the case of a violation of
             probation or supervised release, the
             applicable guidelines or policy statements
             issued by the Sentencing Commission pursuant
             to section 994(a)(3) of title 28, United
             States Code, taking into account any
             amendments made to such guidelines or policy
             statements by act of Congress (regardless of
             whether such amendments have yet to be
             incorporated by the Sentencing Commission
             into amendments issued under section 994(p)
             of title 28);

             (5) any pertinent policy statement--
                  (A) issued by the Sentencing Commission
             pursuant to section 994(a)(2) of title 28,
             United States Code, subject to any amendments
             made to such policy statement by act of
             Congress (regardless of whether such
             amendments have yet to be incorporated by the
             Sentencing Commission into amendments issued
             under section 994(p) of title 28); and
                  (B) that, except as provided in section
             3742(g), is in effect on the date the
             defendant is sentenced.

             (6) the need to avoid unwarranted sentence
             disparities among defendants with similar
             records who have been found guilty of similar
             conduct; and

             (7) the need to provide restitution to any
             victims of the offense.

  18 U.S.C. § 3553(a).

             The record indicates that Myers has served a

  substantial prison sentence, but still has 9½ years left until

  his projected release date.       Myers was responsible for drug

  crimes involving pounds of methamphetamine.         He was determined to

  be a career offender, with previous convictions involving

  violence, including manslaughter (sentenced 11/17/87), battery on

                                      11
Case 1:04-cr-00363-SOM Document 372 Filed 08/13/20 Page 12 of 13    PageID #: 3429



  a police officer (sentenced 2/11/97), and battery and

  resisting/obstructing an officer (sentenced 3/13/96).             See

  Pretrial Investigation Report at 13-14.        Myers also had two prior

  drug convictions (sentenced 3/13/96 and 10/22/2004).             See id.

  While these convictions are by now old, Myers has by now been in

  custody for a while, and it is difficult to say whether he would

  or would not have committed more crimes had he not been in

  prison.   See Judgment in a Criminal Case, ECF No. 239.           Myers’s

  lengthy criminal history weighs against compassionate release at

  this time, as a risk of recidivism remains despite Myers’s age.

              The record does include encouraging indications about

  Myers’s recent commitment to his rehabilitation.          His last

  disciplinary sanction was for refusing to obey an order in June

  2015, more than five years ago.       See ECF No. 371-1, PageID #3416.

  While Myers had disciplinary sanctions in 2005 and 2006 for

  assaults, see id., PageID # 3417, the lack of any recent

  discipline involving violence is encouraging.         Myers has also

  completed educational courses, suggesting an interest in

  rehabilitating himself.      See ECF No. 360-8, PageID # 2800.

              Under § 3582(c)(1)(A), only extraordinary and

  compelling reasons can justify a reduction in an inmate’s

  sentence.    Having balanced the seriousness of Myers’s crime, the

  amount of time remaining on his sentence, his negative and

  positive behavior while incarcerated, his criminal history and


                                      12
Case 1:04-cr-00363-SOM Document 372 Filed 08/13/20 Page 13 of 13    PageID #: 3430



  the potential for recidivism, the totality of the medical

  information he has submitted, and the potential of re-exposure to

  COVID-19 at his prison, this court determines that the reasons

  raised by Myers, while important, do not at this point rise to

  the level of being extraordinary and compelling reasons

  warranting release at this time.          In so finding, this court

  states that it is not totally closed to the idea that Myers may

  in the future convince this court that he should be released

  early, rather than having to serve all of the extremely long

  sentence this court imposed more than a decade ago.            The court

  recognizes that Myers is aging with significant medical

  conditions, and that he may be able to present a longer record of

  good conduct while in prison.        In short, a future motion may

  yield a different result.

  III.        CONCLUSION.

              Myers’s request for compassionate release under 18

  U.S.C. § 3582(c)(1)(A) is denied.

              It is so ordered.

              DATED: Honolulu, Hawaii, August 13, 2020.



                                      /s/ Susan Oki Mollway
                                      Susan Oki Mollway
                                      United States District Judge




  United States v. Myers, Cr. No. 04-00363 SOM (04); ORDER DENYING DEFENDANT’S
  MOTION FOR COMPASSIONATE RELEASE



                                       13
